As filed with the Securities and Exchange Commission on September 24, 2012 Registration No. 333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 TRANSCANADA CORPORATION (Exact name of registrant as specified in its charter) Canada Not Applicable (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 450 – 1st Street S.W. Calgary, Alberta, T2P 5H1, Canada (Address of Principal Executive Offices) (Zip Code) TransCanada 401(k) and Savings Plan TransCanada 401(k) and Savings IBEW 486 Plan TransCanada 401(k) and Savings IBEW 1245 Plan TransCanada 401(k) and Savings Local 1-2 Plan (Full title of the plans) TransCanada USA Services Inc. 717 Texas Street, Suite 2400, Houston, Texas 77002 (Name and address of agent for service) (832)320-5201 (Telephone number, including area code, of agent for service) Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer þ Accelerated filer ¨ Non-accelerated filer ¨ (Do not check if a smaller reporting company) Smaller reporting company ¨ CALCULATION OF REGISTRATION FEE Title of securities to be registered(1) Title of Plan Amount to be Registered(2) Proposed maximum offering price per share(3) Proposed maximum aggregate offering price(3) Amount of registration fee Common Shares, no par value TransCanada 401(k) and Savings Plan $9,254,000 Common Shares, no par value TransCanada 401(k) and Savings IBEW 486 Plan Common Shares, no par value TransCanada 401(k) and Savings IBEW 1245 Plan Common Shares, no par value TransCanada 401(k) and Savings Local 1-2 Plan Total Notes: 1. Pursuant to Rule 416(c) under the Securities Act of 1933 (the “Securities Act”), this Registration Statement also covers an indeterminate amount of interests to be offered or sold pursuant to the employee benefit plans described in this Registration Statement.This Registration Statement also applies to rights under the Registrant’s Amended and Restated Shareholders Rights Plan Agreement, which are attached to and tradable with the common shares registered hereby. No registration fees are required for such rights as they will be issued for no additional consideration. 2. If, as a result of stock splits, stock dividends, stock distributions or similar transaction, the number of securities purported to be registered on this Registration Statement changes, the provisions of Rule 416 shall apply to this Registration Statement. 3. Estimated solely for the purpose of calculating the registration fee in accordance with Rule 457(c) and Rule 457(h) under the Securities Act, based on the average of the high and low prices of the common shares of TransCanada Corporation as reported on the New York Stock Exchange on September21, 2012. EXPLANATORY NOTE This Registration Statement has been prepared and filed pursuant to and in accordance with the requirements of General Instruction E to Form S-8 regarding Registration of Additional Shares for the purpose of registering an additional two hundred fifty thousand (250,000) common shares, no par value,of TransCanada Corporation (“Common Shares”)that are issuable at any time or from time to time under the TransCanada 401(k) and Savings Plan (200,000 Common Shares), TransCanada 401(k) and Savings IBEW 486 Plan (10,000 Common Shares), TransCanada 401(k) and Savings IBEW 1245 Plan (10,000 Common Shares) and TransCanada 401(k) and Savings Local 1-2 Plan (30,000 Common Shares) (collectively the “Plans”). Common Shares having a value of $5,000,000of TransCanada Corporation (the "Registrant") have been previously registered for issuance under the Plans on a Registration Statement on Form S-8 (Registration No. 333-151736 filed on June 18, 2008, as amended by Post-Effective Amendment No. 1 to Registration Statement No. 333-151736 filed on December 22, 2008, collectively the “Prior Registration Statement”) and, except as otherwise set forth in this Registration Statement, such Prior Registration Statement is incorporated herein by reference. PART II INFORMATION REQUIRED IN THE REGISTRATION STATEMENT Item3. Incorporation of Documents by Reference. Pursuant to General Instruction E to Form S-8, the contents of the Registrant'sPrior Registration Statement are incorporated by reference into this Registration Statement. In addition, the following documents filed by the Registrant with the Securities and Exchange Commission (the "Commission") (File No. 001-31690) are also incorporated herein by reference: • The Annual Report on Form 40-F of the Registrant for the fiscal year ended December31, 2011, filed with the Commission on February 15, 2012. • The Annual Report on Form 11-K of the TransCanada 401(k) and Savings Plan for the fiscal year ended December31, 2011, filed with the Commission on June27, 2012. • The Annual Report on Form 11-K of the TransCanada 401(k) and Savings IBEW 486 Plan for the fiscal year ended December31, 2011, filed with the Commission on June27, 2012. • The Annual Report on Form 11-K of the TransCanada 401(k) and Savings IBEW 1245 Plan for the fiscal year ended December31, 2011, filed with the Commission on June27, 2012. • The Annual Report on Form 11-K of the TransCanada 401(k) and Savings Local 1-2 Plan for the fiscal year ended December31, 2011, filed with the Commission on June27, 2012. • The Reports of Foreign Issuer on Form 6-K (only to the extent filed, as opposed to furnished) of the Registrant, which includes the Registrant’s interim financial statements and management’s discussion and analysis, each with respect to the three months ended March 31, 2012 and thethree and six months ended June30, 2012, filed with the Commission on April 27, 2012 and July 27, 2012, respectively. • The description of the Common Shares set forth in the Registration Statement on Form8-A (File No.001-31690), including any amendment or report for the purpose of updating such description, filed with the Commission on May 14, 2003. In addition, all reports and other documents subsequently filed by the Registrant or the Plans pursuant to Sections13(a), 13(c), 14 and 15(d) of the Securities Exchange Act of 1934, as amended, after the date of this Registration Statement and prior to the filing of a post-effective amendment which indicates that all securities offered have been sold or which deregisters all securities then remaining unsold, shall be deemed to be incorporated by reference in this Registration Statement and to be part hereof from the date of filing of such reports or other documents. Item8. Exhibits. Exhibit 23.1
